DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unosaki et al. (JP 55-001961 A, hereinafter Unosaki, cited by applicant) in view of Zenpo et al. (US 2007/0196529 A1, hereinafter Zenpo, cited by applicant).
Re Claim 1. Unosaki teaches an apparatus for making a casting mold, the apparatus comprising: 

a lid member (top of item 27); 
a plug (item 23) that opens and closes the pour hole of the tank; 
a stirring mechanism (item 30) that stirs the component materials inside the tank with a stirring impeller (item 30) so as to make a foam mixture in a state in which the opening section side is closed by the lid member; 
a mold (items 4a & 4b) formed with a fill hole that passes into the mold, the fill hole being adjacent to the pour hole of the tank; 
a compressed air supply system (items 49-51) that supplies compressed air into the tank in a case in which the foam mixture inside the tank is filled into a cavity of the mold from the pour hole via the fill hole, with the pour hole in an opened state.  

	Unosaki fails to specifically teach that the lid member opens and closes an opening section side of the tank, and an actuator that raises and lowers the lid member between a first position and a second position.

	The invention of Zenpo encompasses apparatus for molding a mold. Zenpo teaches a tank (Fig. 1, item 10) with a lid member (item 21, para. 46) that opens and closes an opening section side of the tank, and an actuator (Fig. 1, item 19) that raises and lowers the lid member between a first position (Fig. 2, a raised position) and a second position (Fig. 1, a lowered position), wherein the lid member is positioned closer to the bottom wall side in the second position than in the first position, and wherein the lid member is positioned at the second position in the case in which the foam mixture is filled into the cavity of the mold from the pour hole via the fill hole.

	In view of Zenpo, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Unosaki to employ a lid member that opens and closes to access inside of the tank and it is an obvious variant of Unosaki’s bottom plate opening. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Unosaki in view of Zenpo to employ an actuator to move the lid member up and down.
	
	Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. The combination teaches a hole-opening closure section (Unosaki, Fig. 1, bottom of item 30) that is provided at the stirring impeller and that is capable of closing the pour  second actuator (Zenpo, Fig. 1, item 19) that moves the hole-opening closure section between an open position at which the pour hole is open and a closed position at which the pour hole is closed; and an open-close controller (implied in Zenpo as the movement mechanism cannot be operated without the outside input, which would be the claimed controller) that controls such that the second actuator moves the hole-opening closure section to the closed position after the compressed air supply system has supplied compressed air into the tank and the foam mixture inside the tank has been filled into the cavity of the mold from the pour hole via the fill hole.  

Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.

Re Claim 3. The combination teaches a component material feeder (Unosaki, Fig. 1, item 40) that introduces component materials into the tank, the component material feeder being formed at a sidewall at the opening section side of the tank (Fig. 1); and a lift controller (implied in Zenpo as the lift mechanism cannot be operated without the outside input, which would be the claimed controller) that controls the lift mechanism such that the lid member is disposed at the first position in a case in which the component materials are fed into the tank from the component material feeder, and such that the lid member is disposed at the second position in a case in which the foam mixture inside the tank is filled into the cavity of the mold from the pour hole via the fill hole, wherein: the actuator raises the lid member toward the first position, the lid member is positioned closer to the opening section side from a flow path lower end of the component material feeder in the first position than in the second position, the actuator lowers the lid member toward the second position, and the lid member is positioned closer to the bottom side wall from the flow path lower end of the component material feeder in the second position than in the first position.

Since the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.

Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
On page 10, regarding claim 1, applicant argued that Zenpo does not teach that the lid member is positioned closed to the bottom wall side in the second position than in the first position and that the lid member is positioned at the second position in the case in which the foam mixture is filled into the cavity of the mold from the pour hole via the fill hole, as the cover (Fig. 1, item 21) of Zenpo is located above the means (item 10) when the foam mixture from the means is injected into the mold (Fig. 2), in that position the cover is not positioned closer to the bottom of the means than in the lowered position.
The examiner disagrees with this because the examiner is equating Fig. 2 of Zenpo as the first position, and Fig. 1 of Zenpo as the second position. The cover is clearly closer to the bottom wall side in the second position (Fig. 1) than the first position (Fig. 2). In addition, the examiner is relying on Zenpo for the movable lid and the actuator, not the process. As Unosaki does not move the tank (means of Zenpo) between the mixing and injection, the movement of cover in Unosaki in view of Zenpo does not have to follow the process of Zenpo. Finally, as the apparatus of Unosaki in view of Zenpo and the claimed apparatus are structurally indistinguishable, the apparatus of Unosaki in view of Zenpo is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/14/2022